 


110 HRES 1255 EH: Honoring Toby Keith’s commitment to members of the Armed Forces.
U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1255 
In the House of Representatives, U. S.,

September 17, 2008
 
RESOLUTION 
Honoring Toby Keith’s commitment to members of the Armed Forces. 
 
 
Whereas thousands of celebrities have donated their time to entertain members of the Armed Forces both in the United States and abroad through the United Service Organizations (hereafter known as the USO); 
Whereas since the USO’s founding in 1941, country music personalities have been an essential element of the USO’s entertainment; 
Whereas Oklahoma native Toby Keith made six USO tours around the world, performing in such locations as Cuba, Germany, Belgium, Kosovo, Italy, and Africa; and entertaining more than 135,000 members of the Armed Forces in Middle East Operations Iraqi Freedom and Enduring Freedom; 
Whereas Toby Keith has volunteered to perform at some of the most dangerous and remote locations in the Persian Gulf, which require Apache escorts and include Forward Operating Bases with total populations of not more than 50 members of the Armed Forces; 
Whereas, on April 24, 2008, while performing in Kandahar, Afghanistan mortar fire disrupted his concert; 
Whereas few, if any, performers have traveled to such remote and dangerous military bases with Toby Keith’s frequency; 
Whereas Toby Keith has acted as a valuable liaison between forward deployed troops, the USO, and the American public; 
Whereas Toby Keith makes it a priority to give tickets to members of the Armed Forces here in the United States; 
Whereas Toby Keith allows members of the Armed Forces to eat and drink for free in his restaurants; and 
Whereas Toby Keith co-wrote and performed the hit song American Solider honoring the sacrifices that America’s soldiers make on a daily basis: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors Toby Keith’s commitment to our country’s Armed Forces overseas; 
(2)encourages other entertainers to take into consideration Toby Keith’s deep commitment to boosting the morale of our Nation’s Armed Forces when supporting USO operations; and 
(3)a copy of this Resolution, suitably engrossed, be transmitted to Toby Keith. 
 
Lorraine C. Miller,Clerk.
